department of the treasury internal_revenue_service washington d c tax exempt and uniform issue list fer set ep kr legend taxpayer a amount m amount p amount w ira x financial_institution e date date date date date account t financial_institution s dear this is in response to your letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code ‘the code page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that on date taxpayer a received a distribution of amount m from ira x taxpayer a asserts that his failure to accomplish a rollover of a portion of amount m amount w within the day period prescribed by sec_408 of the code was due to financial_institution e error in failing to honor taxpayer a’s check in amount w on date taxpayer a withdrew amount m from ira x on date taxpayer a returned a portion of amount m to ira x by depositing aniount pinto ira’ x on date taxpayer a issued a check for amount w drawn on a financial_institution dollar_figure family_trust account account t and deposited the check for amount w into ira x intending to complete the rollover of amount m into ira x within the day rollover period however on date financial_institution e notified taxpayer a that the check for amount w deposited in ira x was not honored by financial_institution s due to insufficient funds in account t the date notification was approximately days after the expiration of the 60-day rollover period taxpayer a took immediate action to replace the dishonored_check and deposited additional funds into ira x to complete the intended rollover of amount m taxpayer a subsequently ascertained that on the date the check for amount w was retumed for insufficient funds account t assets more than exceeded amount w taxpayer a has provided documentation of the error by submitting a financial_institution s letter dated date which acknowledges that at the time the check for amount w was dishonored there were sufficient account t assets to cover the check for amount w taxpayer a further represents that he has not used amount w for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers page sec_408 e of the code provides that the rollaver provisions of sec_408 do not apply te any amount required to be distributed under sec_408 sec_408 d3 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not tater than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 received by an individual from an jra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described d a q from an ira which was not includible in gross_income because of the application of sec_408 in section sec_408 d d of the code provides a similar 60-day rollover period for partial roliovers sec_408 d3 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 3xi of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 dx3 i of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider ail relevant facts and page circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign cauntry or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred is ‘the information presented and documentation submitted by taxpayer a consistent with his assertion that his failure to accomplish a rollover of amount w within the day period prescribed by sec_408 dx of the code was due to financial_institution e error in failing to honor taxpayer a’s check in amount w therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount w from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a to an ira or iras rollover_contribution of an amount equal to amount w described in code sec_408 provided all other requirements of code sec_408 d excapt the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of cade sec_408 please note that pursuant to code sec_408 3e this ruling letter does not authorize the rollover of the code sec_404 ax9 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if you have any questions please contact page sincerely yours ln vil frances v sloan employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
